FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated April 30, 2015 TRANSLATION Autonomous City of Buenos Aires, April 30, 2015 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Re: Board Composition and Supervisory Committee of YPF S.A. Dear Sirs: The purpose of this letter is to comply with the current requirements of article 75 of the Buenos Aires Stock Exchange Regulations. Pursuant to the resolutions adopted by the General Ordinary and Extraordinary Shareholders’ Meeting of the Company and the meeting of the Board of Directors of the Company, both held on April 30, 2015, and according to the By-Laws, the Board of Directors of YPF S.A. is composed as follows: Title Name Class of shares represented Term Chairman of the Board, CEO and Executive Vice- President Miguel Matías Galuccio Class D One fiscal year Director Axel Kicillof Class A One fiscal year Director Jorge Marcelo Soloaga Class D One fiscal year Director Gustavo Alejandro Nagel Class D One fiscal year Director Jorge Manuel Gil Class D One fiscal year Director Ignacio Perincioli Class D One fiscal year Director Omar Chafí Félix Class D One fiscal year Director Andrea Confini Class D One fiscal year Director Héctor Walter Valle Class D One fiscal year Director Rodrigo Cuesta Class D One fiscal year Director José Iván Brizuela Class D One fiscal year Director Sebastián Uchitel Class D One fiscal year Director Nicolás Marcelo Arceo Class D One fiscal year Director Fernando Raúl Dasso Class D One fiscal year Director Daniel Cristian González Casartelli Class D One fiscal year Director Director Patricia María Charvay Carlos Alberto Alfonsi Class D Class D One fiscal year One fiscal year Director Juan Franco Donnini Class D One fiscal year Alternate Director Emmanuel Antonio Alvarez Agis Class A One fiscal year Alternate Director Sergio Pablo Antonio Affronti Class D One fiscal year Alternate Director Omar Gutiérrez Class D One fiscal year Alternate Director Oscar Alfredo Cretini Class D One fiscal year Alternate Director Edgardo Raúl Valfre Class D One fiscal year Alternate Director Francisco Ernesto García Ibañez Class D One fiscal year Alternate Director Guillermo Horacio Aramburu Class D One fiscal year Alternate Director Mariana Laura González Class D One fiscal year Alternate Director Pablo Fernando Giliberti Class D One fiscal year Alternate Director Jesús Guillermo Grande Class D One fiscal year Alternate Director Juan Rafael Stinco Class D One fiscal year Alternate Director Rodolfo Nicolás Patricio Diana Class D One fiscal year TRANSLATION On the other hand, the Supervisory Committee is composed as follows: Title Name Class of shares represented Term Member Gustavo Adolfo Mazzoni Class A One fiscal year Member María de las Mercedes Archimbal Class D One fiscal year Member Enrique Alfredo Fila Class D One fiscal year Alternate Member Raquel Inés Orozco Class A One fiscal year Alternate Member Guillermo Leandro Cadirola Class D One fiscal year Alternate Member Cecilia Leonor Carabelli Class D One fiscal year Yours faithfully, Diego Celaá Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: May 5, 2015 By: /s/ Diego Celaá Name: Title: Diego Celaá Market Relations Officer
